432 F.2d 442
Larry Charles CLONCE, Appellant,v.UNITED STATES of America, Appellee.
No. 233-70.
United States Court of Appeals, Tenth Circuit.
Oct. 5, 1970.

Appeal from the United States District Court for the Northern District of Oklahoma, 317 F.Supp. 650.
Nathan G. Graham, U.S. Atty., for appellee.
Larry Charles Clonce, pro se.
Before LEWIS, Chief Judge, PICKETT, Circuit Judge, and KERR, District judge.
PER CURIAM.


1
Clonce was informed that the court was contemplating summary affirmance of the district court judgment because of the unsubstantial issue presented for our decision.  He opposed the assignment without addressing the underlying merits and we granted him an additional period of time to submit further papers which he has now done.


2
We have thoroughly considered the files and record in this cause and are convinced that the judgment of the district court was correct.


3
Accordingly, we affirm for the reasons stated in the district court order of February 25, 1970, 317 F.Supp. 650, denying relief.